                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:18-cv-02609 (AFM)                                          Date: May 10, 2019
Title      Samuel Enin v. Nancy A. Berryhill



Present: The Honorable:      ALEXANDER F. MacKINNON, U.S. Magistrate Judge


           Alma Felix for Ilene Bernal                                    N/A
                 Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                      N/A                                                  N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

        Pursuant to the Court’s Procedures in Social Security Appeal (ECF No. 7), plaintiff pro per
served the summons and complaint on December 28, 2018 in compliance with Rule 4(i) of the
Federal Rules of Civil Procedure. Defendant was required to serve the administrative record on
plaintiff within 90 days, i.e., March 28, 2019. Thereafter, the parties were to engage in discussions
regarding the issues on appeal. The docket sheet shows that, as late as the date of this Order, the
parties have not filed a notice regarding the resolution of the action or answer to the complaint and
administrative record.

         Accordingly, IT IS ORDERED that within 20 days of the filing date of this Order, the parties
shall file a notice of resolution of the action or the answer and administrative record. The filing of
the answer and administrative record shall discharge the order to show cause, and all other deadlines
required by the case management order will be extended accordingly.

        IT IS SO ORDERED.




                                                                                                   :
                                                                   Initials of Preparer           ib




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
